Name: Commission Regulation (EEC) No 725/80 of 27 March 1980 amending Regulation (EEC) No 1624/76 as regards skimmed-milk powder sold by the intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|31980R0725Commission Regulation (EEC) No 725/80 of 27 March 1980 amending Regulation (EEC) No 1624/76 as regards skimmed-milk powder sold by the intervention agencies Official Journal L 083 , 28/03/1980 P. 0011 - 0011 Greek special edition: Chapter 03 Volume 28 P. 0073 Spanish special edition: Chapter 03 Volume 17 P. 0199 Portuguese special edition Chapter 03 Volume 17 P. 0199 Finnish special edition: Chapter 3 Volume 12 P. 0009 Swedish special edition: Chapter 3 Volume 12 P. 0009 COMMISSION REGULATION (EEC) No 725/80 of 27 March 1980 amending Regulation (EEC) No 1624/76 as regards skimmed-milk powder sold by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761/78 (2), and in particular Article 10 (3) thereof, Whereas the authorization referred to in the third subparagraph of Article 3 (1) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1273/79 (4), and in Article 1 of Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (5), as last amended by Regulation (EEC) No 1726/79 (6), refers only to skimmed-milk powder produced in the consignor Member State; Whereas strict application of those provisions entails differential treatment, as regards the granting of aid, for skimmed-milk powder sold by the same intervention agency, according to the Member State where the product is manufactured ; whereas, in order to avoid the practical difficulties which this would cause, it is appropriate to lay down that the skimmed-milk powder sold by the intervention agency of a Member State shall be considered, for the purposes of Regulation (EEC) No 1624/76, as having been produced on the territory of that Member State; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is added to Article 1 of Regulation (EEC) No 1624/76: "For the purposes of the foregoing paragraph, skimmed-milk powder sold by the intervention agency of the consignor Member State shall be considered as having been produced on the territory of that Member State." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 204, 28.7.1978, p. 6. (3)OJ No L 169, 18.7.1968, p. 4. (4)OJ No L 161, 29.6.1979, p. 14. (5)OJ No L 180, 6.7.1976, p. 9. (6)OJ No L 199, 7.8.1979, p. 10.